DETAILED ACTION
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record and to the Examiner’s knowledge fails to teach or suggest the instant invention regarding a lighting device wherein the first light source is disposed outside an area having an angle corresponding to about 50% of a maximum amount of light emitted from the second light source based on a line extending from a center of the second light source along a direction substantially perpendicular to the second light emitting surface of the second light source, in combination with the remaining limitations in the claim.
Regarding independent claim 23, the prior art of record and to the Examiner’s knowledge fails to teach or suggest the instant invention regarding a visible light lighting device wherein the second light source is rotatably coupled to the housing, in combination with the remaining limitations in the claim.
Regarding independent claim 24, the prior art of record and to the Examiner’s knowledge fails to teach or suggest the instant invention regarding a light source comprising a coupling unit detachably coupled to the housing and configured to slide along a longitudinal direction of the housing, wherein the light source is mounted on the coupling unit, in combination with the remaining limitations in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875